                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     LARRY RICHARDS,                                    Case No. 18-cv-03097-SI
                                  10                    Plaintiff,
                                                                                            ORDER ADOPTING REPORT AND
                                  11             v.                                         RECOMMENDATION AND DENYING
                                                                                            PLAINTIFF'S REQUEST FOR A
                                  12     ROBERT SWANN MUELLER, et al.,                      TEMPORARY RESTRAINING ORDER
Northern District of California
 United States District Court




                                                                                            AND DISMISSING CASE
                                  13                    Defendants.
                                                                                            Re: Dkt. Nos. 1, 8
                                  14

                                  15
                                              Pro se plaintiff Larry Richards filed a complaint and motion for a temporary restraining
                                  16
                                       order on May 24, 2018. Dkt. No. 1. Magistrate Judge Corley granted plaintiff’s request to proceed
                                  17
                                       in forma pauperis, Dkt. No. 6, and in an order filed August 2, 2018, found that the complaint failed
                                  18
                                       to state a claim pursuant to 28 U.S.C. § 1915(e)(2). Dkt. No. 7. Judge Corley granted plaintiff leave
                                  19
                                       to file an amended complaint within 30 days of the August 2 order. Plaintiff did not file an amended
                                  20
                                       complaint.
                                  21
                                              On October 10, 2018, Judge Corley issued a Report and Recommendation recommending
                                  22
                                       that this case be reassigned to a district court judge and that the case be dismissed. This case was
                                  23
                                       reassigned to the undersigned judge the same day.         Plaintiff’s objections to the Report and
                                  24
                                       Recommendation were due by October 29, 2018. See Fed. R. Civ. Proc. 6(d). Plaintiff did not file
                                  25
                                       an objection and has not taken any action in this case since filing the complaint.
                                  26
                                              The Court ADOPTS the Report and Recommendation and DISMISSES this case without
                                  27
                                       prejudice for the reasons stated in the Report and Recommendation. The Court also DENIES
                                  28
                                   1   plaintiff’s motion for a temporary restraining order.

                                   2

                                   3          IT IS SO ORDERED.

                                   4

                                   5   Dated: October 30, 2018                       ______________________________________
                                                                                       SUSAN ILLSTON
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
